                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


IN RE: SHAWN J. BROWN-TROOP                                Case No. 19-mc-13-pp


 ORDER DENYING REQUEST FOR EXTENSION OF TIME (DKT. NO. 1) AND
                      DISMISSING CASE


      On May 7, 2019, the court received from Mr. Brown Troop a Motion for

Stay on Habeas Corpus Pursuant to 28 U.S.C. § 2254 by a Person in State

Custody. Dkt. No. 1. Because Mr. Brown-Troop did not have an open case

before the court, the clerk opened a miscellaneous case, docketed the motion

and assigned the miscellaneous case to this court. Id.

      In the motion, Mr. Brown-Troop explains that the Wisconsin Supreme

Court denied his petition for review on December 11, 2018, and that he plans

to file a state post-conviction motion alleging ineffective assistance of trial

counsel under Wis. Stat. §974.06. Id. The motion asks the court to stay Mr.

Brown-Troop’s “motion for federal claims due to unexhausted state claims.” Id.

      A person in state custody has one year to file a petition for habeas corpus

review in federal court, and that one year begins to “run from . . . the date on

which the judgment became final by the conclusion of direct review or the

expiration of the time for seeking such review.” 28 U.S.C. §2244(d)(1)(A). A

federal court cannot “extend” that one-year time limit. The question is when

the one-year time starts to run, and that depends on what actions the person

has taken in his state case. There are cases that discuss when a judgment


                                          1
becomes “final,” and that issue can be complicated. It is true that the federal

habeas statute has “tolling” provisions that exempt certain periods of time from

counting toward the one-year limitations period. For example, 28 U.S.C.

§2244(d)(2) provides that “[t]he time during which a properly filed application

for State post-conviction or other collateral review with respect to the pertinent

judgment or claim is pending shall not be counted toward any period of

limitation.” Until Mr. Brown-Troop files a habeas petition, however, the court

will not be able to tell whether any time has been “tolled” or whether his

petition would be barred by the statute of limitations.

      The court does not have the authority to extend the deadline for Mr.

Brown-Troop to file his petition. It can advise him only to conduct research into

the question of whether his conviction has become “final” and, if so, when; and

then to make sure that he files his habeas petition within one year of the date

the conviction becomes, or became, final.

      The court ORDERS that Mr. Brown-Troop’s motion is DENIED. Dkt. No.

1.

      The court ORDERS that the case is DISMISSED.

      Dated in Milwaukee, Wisconsin this 13th day of May, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        2
